Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action
This Office Action is made in reply to Application Serial Number 17/842,526 filed June 16, 2022.  As originally filed, Claims 1 – 20 are presented for examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 - 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SHIM et al., US Pub. 2014/0167929 A1 (hereinafter Shim) [as presented in the IDS dated 7/5/2022].

In regards to Claim 1, Shim discloses a method comprising: 
sending, by a first computing device to a second computing device at a premises, a plurality of content streams (Shim: Fig. 1 and [0063], where a user may connect to the home gateway 120 using a wireless communication apparatus such a mobile station, i.e. a PDA, feature phone, smart/mobile phone, PC, tablet, laptop, etc.; Fig. 4 and [0073], where a mobile station 400 may include a multimedia module 428 which includes a broadcast communication module 430, audio play module 432 or a video play module 434; [0062], home network system may provide IPTV through the Internet and VOD; [0077], where a user interface can be configured for broadcasting); and 
sending, in a datastream, a plurality of commands associated with performing a premises system function via a plurality of different premises systems to cause, based on user input indicating selection of a portion of an interface, performance of the premises system function, via a premises system at the premises, using at least one command, of the plurality of commands, that is associated with the premises system function and is compatible with the premises system at the premises (Shim: Fig. 1 and [0060], where home devices 110 may receive commands from the home gateway 120; [0014], where control commands are received to control a home device in a home network and control commands are generated instructing the  home device to execute the desired function; Fig. 2 and [0065], where a registered mobile station 250 may access a home gateway 220 through a network; [0061], where the home gateway may connect to the Internet to allow a connection of another communication terminal through the Internet and may transmit a control signal received from the communication terminal to the corresponding home device; Fig. 1 and [0059], where the home network system may include home devices 110 having control functions and a Home Gateway 120).

Regarding Claim 2, Shim discloses the method of claim 1, wherein the premises system function comprises at least one of: arming of the premises system; disarming of the premises system; turning on a light; turning off a light; adjusting a thermostat; locking a door; unlocking a door; communicating via an intercom system; initiating a telephone call; or controlling an appliance (Shim: [0059], where home devices 110 in a home network system may include smart appliances 112, security devices 114, lighting devices 116, TV, air conditioner, refrigerator, washing machine, robot cleaner , humidifier, door lock, etc.)

Regarding Claim 3, Shim discloses the method of claim 1, wherein causing the performance of the premises system function comprises causing a decoder to decode the at least one command (Shim: Fig. 7, [0098] and [0120], where if a control list for a mode is found, then the home gateway may execute functions according to the control list and is ready to receive the next mode. For example, RF tags are positioned around a front door and are used to trigger between the away home mode and the coming home mode. If the mobile station is currently in the away mode, then it is ready to receive signals indicating the coming home mode).

Regarding Claim 4, Shim discloses the method of claim 1, wherein the plurality of commands is associated with performing a second premises system function via a second premises system (Shim: Figs. 1 and 7, [0059], [0101] and [0106]-[0107], where If a request message including an identifier of the RF tag 716 is received, then the home gateway 710 may determine that the away home mode must be executed. In the away home mode, several systems are affected including smart appliances 112, security devices 114, lighting devices 116 and energy devices 118.  Control commands for executing functions such as turning off a TV or air conditioner and turning on security devices are transmitted).

Regarding Claim 5, Shim discloses the method of claim 1, wherein the sending the plurality of commands comprises sending the plurality of commands to cause, based on a second user input, a second performance of the premises system function via the premises system at the premises (Shim: Fig. 7 and [0108], where a user may use or create control lists of the home gateway and a plurality of control lists may be created for individual users; [0111] and Table 2, where control lists for coming home are represented in Table 2 for User 1 and User 2).

Regarding Claim 6, Shim discloses the method of claim 1, wherein the plurality of commands comprises at least one second command configured to cause a second premises system, different from the premises system and at a second premises different from the premises, to perform the premises system function (Shim: Fig. 7 and [0198], where a first stage control list menu 2702 is configured with menu items corresponding to a plurality of categories, such as different rooms or devices.  If a user’s gesture is sensed on a living room item 2704 in the first stage control list menu 2702, then the mobile station may display a second stage control list menu 2706 configured with menu items corresponding to home devices located in the living room).

Regarding Claim 7, Shim discloses the method of claim 1, wherein the portion of the interface comprises a listing of a plurality of channel listings in a program guide (Shim: Abstract, Fig. 7 and [0106], where control commands are transmitted which instruct the home devices to execute functions according to the control list. For example, control commands may include turning on/off an individual home device or tuning to a desired channel number of a TV).

In regards to Claim 8, Shim discloses an apparatus comprising: 
one or more processors (Shim: Fig. 3 and [0067], controller 310); and 
memory storing instructions that, when executed by the one or more processors (Shim: Fig. 3 and [0068], controller 310 includes a memory in which control programs for controlling the home gateway are stored), cause the apparatus to: 
send, to a computing device at a premises, a plurality of content streams (Shim: Fig. 1 and [0063], where a user may connect to the home gateway 120 using a wireless communication apparatus such a mobile station, i.e. a PDA, feature phone, smart/mobile phone, PC, tablet, laptop, etc.; Fig. 4 and [0073], where a mobile station 400 may include a multimedia module 428 which includes a broadcast communication module 430, audio play module 432 or a video play module 434; [0062], home network system may provide IPTV through the Internet and VOD; [0077], where a user interface can be configured for broadcasting); and 
send, in a datastream, a plurality of commands associated with performing a premises system function via a plurality of different premises systems to cause, based on user input indicating selection of a portion of an interface, performance of the premises system function, via a premises system at the premises, using at least one command, of the plurality of commands, that is associated with the premises system function and is compatible with the premises system at the premises (Shim: Fig. 1 and [0063], where a user may connect to the home gateway 120 using a wireless communication apparatus such a mobile station, i.e. a PDA, feature phone, smart/mobile phone, PC, tablet, laptop, etc.; Fig. 4 and [0073], where a mobile station 400 may include a multimedia module 428 which includes a broadcast communication module 430, audio play module 432 or a video play module 434; [0062], home network system may provide IPTV through the Internet and VOD) .

Regarding Claim 9, Shim discloses the apparatus of claim 8, wherein the premises system function comprises at least one of: arming of the premises system; disarming of the premises system; turning on a light; turning off a light; adjusting a thermostat; locking a door; unlocking a door; communicating via an intercom system; initiating a telephone call; or controlling an appliance (Shim: [0059], where home devices 110 in a home network system may include smart appliances 112, security devices 114, lighting devices 116, TV, air conditioner, refrigerator, washing machine, robot cleaner , humidifier, door lock, etc.)
.

Regarding Claim 10, discloses the apparatus of claim 8, wherein causing the performance of the premises system function comprises causing a decoder to decode the at least one command (Shim: Fig. 7, [0098] and [0120], where if a control list for a mode is found, then the home gateway may execute functions according to the control list and is ready to receive the next mode. For example, RF tags are positioned around a front door and are used to trigger between the away home mode and the coming home mode. If the mobile station is currently in the away mode, then it is ready to receive signals indicating the coming home mode).

Regarding Claim 11, Shim discloses the apparatus of claim 8, wherein the plurality of commands is associated with performing a second premises system function via a second premises system (Shim: Figs. 1 and 7, [0059], [0101] and [0106]-[0107], where If a request message including an identifier of the RF tag 716 is received, then the home gateway 710 may determine that the away home mode must be executed. In the away home mode, several systems are affected including smart appliances 112, security devices 114, lighting devices 116 and energy devices 118.  Control commands for executing functions such as turning off a TV or air conditioner and turning on security devices are transmitted)..

Regarding Claim 12, Shim discloses the apparatus of claim 8, wherein sending the plurality of commands comprises sending the plurality of commands to cause, based on a second user input, a second performance of the premises system function via the premises system at the premises (Shim: Fig. 7 and [0108], where a user may use or create control lists of the home gateway and a plurality of control lists may be created for individual users; [0111] and Table 2, where control lists for coming home are represented in Table 2 for User 1 and User 2).

Regarding Claim 13, Shim discloses the apparatus of claim 8, wherein the plurality of commands comprises at least one second command configured to cause a second premises system, different from the premises system and at a second premises different from the premises, to perform the premises system function (Shim: Fig. 7 and [0198], where a first stage control list menu 2702 is configured with menu items corresponding to a plurality of categories, such as different rooms or devices.  If a user’s gesture is sensed on a living room item 2704 in the first stage control list menu 2702, then the mobile station may display a second stage control list menu 2706 configured with menu items corresponding to home devices located in the living room).

Regarding Claim 14, Shim discloses the apparatus of claim 8, wherein the portion of the interface comprises a listing of a plurality of channel listings in a program guide (Shim: Abstract, Fig. 7 and [0106], where control commands are transmitted which instruct the home devices to execute functions according to the control list. For example, control commands may include turning on/off an individual home device or tuning to a desired channel number of a TV).

In regards to Claim 15, Shim discloses a system comprising: 
a first computing device configured to: 
send a plurality of content streams (Shim: Fig. 1 and [0063], where a user may connect to the home gateway 120 using a wireless communication apparatus such a mobile station, i.e. a PDA, feature phone, smart/mobile phone, PC, tablet, laptop, etc.; Fig. 4 and [0073], where a mobile station 400 may include a multimedia module 428 which includes a broadcast communication module 430, audio play module 432 or a video play module 434; [0062], home network system may provide IPTV through the Internet and VOD; [0077], where a user interface can be configured for broadcasting); and 
send, in a datastream, a plurality of commands associated with performing a premises system function via a plurality of different premises systems to cause, based on user input indicating selection of a portion of an interface, performance of the premises system function, via a premises system at a premises, using at least one command, of the plurality of commands, that is associated with the premises system function and is compatible with the premises system at the premises (Shim: Fig. 1 and [0060], where home devices 110 may receive commands from the home gateway 120; [0014], where control commands are received to control a home device in a home network and control commands are generated instructing the  home device to execute the desired function; Fig. 2 and [0065], where a registered mobile station 250 may access a home gateway 220 through a network; [0061], where the home gateway may connect to the Internet to allow a connection of another communication terminal through the Internet and may transmit a control signal received from the communication terminal to the corresponding home device; Fig. 1 and [0059], where the home network system may include home devices 110 having control functions and a Home Gateway 120); and 
a second computing device configured to receive the plurality of content streams and the plurality of commands (Shim: Fig. 4 and [0073], where a mobile station 400 may include a controller 410, a broadcast communication module 430, an audio play module 432 and a video play module 434; Fig. 1 and [0060], where home devices 110 may receive control commands from the home gateway 120; [0062], where home entertainment services including an IPTV; [0112], where a TV may be turned on to a designated channel, e.g., CH9).

Regarding Claim 16, Shim discloses the system of claim 15, wherein the premises system function comprises at least one of: arming of the premises system; disarming of the premises system; turning on a light; turning off a light; adjusting a thermostat; locking a door; unlocking a door; communicating via an intercom system; initiating a telephone call; or controlling an appliance (Shim: [0059], where home devices 110 in a home network system may include smart appliances 112, security devices 114, lighting devices 116, TV, air conditioner, refrigerator, washing machine, robot cleaner , humidifier, door lock, etc.).

Regarding Claim 17, Shim discloses the system of claim 15, wherein causing the performance of the premises system function comprises causing a decoder to decode the at least one command (Shim: Fig. 7, [0098] and [0120], where if a control list for a mode is found, then the home gateway may execute functions according to the control list and is ready to receive the next mode. For example, RF tags are positioned around a front door and are used to trigger between the away home mode and the coming home mode. If the mobile station is currently in the away mode, then it is ready to receive signals indicating the coming home mode).

Regarding Claim 18, Shim discloses the system of claim 15, wherein the plurality of commands is associated with performing a second premises system function via a second premises system (Shim: Figs. 1 and 7, [0059], [0101] and [0106]-[0107], where If a request message including an identifier of the RF tag 716 is received, then the home gateway 710 may determine that the away home mode must be executed. In the away home mode, several systems are affected including smart appliances 112, security devices 114, lighting devices 116 and energy devices 118.  Control commands for executing functions such as turning off a TV or air conditioner and turning on security devices are transmitted).

Regarding Claim 19, Shim discloses the system of claim 15, wherein sending the plurality of commands comprises sending the plurality of commands to cause, based on a second user input, a second performance of the premises system function via the premises system at the premises (Shim: Fig. 7 and [0108], where a user may use or create control lists of the home gateway and a plurality of control lists may be created for individual users; [0111] and Table 2, where control lists for coming home are represented in Table 2 for User 1 and User 2).

Regarding Claim 20, Shim discloses the system of claim 15, wherein the plurality of commands comprises at least one second command configured to cause a second premises system, different from the premises system and at a second premises different from the premises, to perform the premises system function (Shim: Fig. 7 and [0198], where a first stage control list menu 2702 is configured with menu items corresponding to a plurality of categories, such as different rooms or devices.  If a user’s gesture is sensed on a living room item 2704 in the first stage control list menu 2702, then the mobile station may display a second stage control list menu 2706 configured with menu items corresponding to home devices located in the living room).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Khushoo et al., US Pub. 2012/0291068 A1 disclose presenting video content on a television and receiver a user request to present a home controls application on the television, ([0020]).
Jing et al., US Pub. 2011/0032423 A1 disclose the TV as the center of the home automation system controller which can provide a unified user interface to show all connected wireless sensor-equipped devices ([0003]).
Junghak Kim, Seungchul Kim, Sangtaick Park and Jinwoo Hong, "Home appliances controlling through Smart TV set-top box with screen-mirroring remote controller," 2013 International Conference on ICT Convergence (ICTC), 2013, pp. 1009-1012, doi: 10.1109/ICTC.2013.6675541 disclose a home appliance control framework based on Smart Tv set-top box (Abstract).

Examiner’s Note:  The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421